DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 20 August 2021 has been entered.
Claims 1-11 remain pending in the application, wherein claims 1 and 11 have been amended.  The examiner acknowledges no new matter has been introduced by these amendments.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is the teachings of Naveos as outlined in the Non-Final Office Action mailed 21 May 2021.  Naveos teaches a nickel-based superalloy for monocrystalline blades of gas turbines with overlapping ranges of the claimed composition.  However, the declaration under 37 C.F.R. 1.132 submitted 20 August 2021 provides evidence of a criticality to the claimed composition over the prior art of Naveos in regards to the claimed creep strength, and thereby effectively rebuts the prima facie case of obviousness.  See MPEP § 2144.05(III)(A).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendments to claims 1 and 11 have overcome the rejection for failing to comply with the written description requirement previously set forth in the Non-Final Office Action mailed 21 May 2021.  The rejection of claims 1-11 under 35 U.S.C. 112(a) has been withdrawn.
Applicant’s affidavit filed 20 August 2021 demonstrates a criticality of the claimed ranges to the claimed creep strength, which overcomes the prima facie case of obviousness previously set forth in the Non-Final Office Action mailed 21 May 2021.  The rejection of claims 1-11 under 35 U.S.C. 103 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784